Citation Nr: 1433238	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from October 1963 to September 1967.
 
This matter is on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2009, the Veteran testified at an informal conference hearing before a Decision Review Officer (DRO) at the above-cited RO.  In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a VA Central Office hearing in Washington, D.C. (Board hearing at the Central Office).  Transcripts are of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence and the Veteran waived RO jurisdiction of such evidence.  Additional evidence was received by the Board in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a skin condition, respiratory condition, diabetes mellitus, and high blood pressure that are related to exposure to photochemicals during his service as a photographer.  He stated that during service there were no State and Federal guidelines mandating the use and disposal of photochemicals.  He indicated that he worked in darkrooms that were not ventilated and that protective devices, including gloves and proper clothing, were not provided.

The Veteran cited to studies which suggested a relationship between photochemical exposure and subsequent kidney damage linked to diabetes mellitus and hypertension.  He also cited to research that suggested a relationship between photochemical exposure, rashes, and respiratory disorders.

The Veteran underwent a VA diabetes mellitus examination in April 2010 that included review of the computer medical record; there is no indication that private medical records were reviewed.  The examiner diagnosed diabetes mellitus, type II; hypertension; recurrent skin rash, not present at that time; and "occasional shortness of breath."  The examiner opined that it was not likely that any skin condition, respiratory condition, diabetes, or hypertension were due to exposure to photochemicals.  No rationale was provided in support of the opinion.

In a February 2011 addendum, a VA examiner provided opinions as to whether the Veteran's diabetes mellitus, hypertension, skin rash, and respiratory disorder were related to exposure to photochemicals during service.

As regards diabetes mellitus, type II, the examiner opined that it was not caused by the Veteran's exposure to photochemicals during service based on the rationale that while prolonged chemical exposure may cause liver damage, which in turn may cause diabetes mellitus, type II, the Veteran had no evidence of liver damage.  The examiner also opined that the Veteran had essential hypertension which was not caused by any other factors.

As regards a skin rash, the examiner opined that a skin rash was not caused by the Veteran's exposure to photochemicals during service because there was no documentation that the Veteran had any type of skin rash.  The examiner indicated that the Veteran's private medical records showed no documentation of a skin rash.  However, the private medical records do in fact show that the Veteran was prescribed a topical lotion for treatment of a skin rash in 2005.

With respect to the claim for service connection for a respiratory disorder, the examiner opined that the Veteran's "occasional shortness of breath" was not caused by or a result of his exposure to photochemicals during service, based on the rationale that his private treatment records showed no complaints of a respiratory condition and that there was no evidence of respiratory condition during service.  The examiner opined that if the Veteran did have a respiratory problem, it was due to his years of tobacco use.  However, the STRs reflect a notation of whooping cough on a July 1963 entrance report of medical history, treatment for a cough in April and June 1966, and a notation of chronic cough in July 1967 (without complications or sequelae) on September 1967 separation examination.  Private treatment records also indicate a diagnosis of and treatment for bronchitis, an upper respiratory infection and a cough.

In May 2014, the Veteran submitted a medical opinion from Dr. M.C.S who opined that due to his extensive exposure to photographic chemicals it is highly possible that [the Veteran's exposure to photographic chemicals] is directly connected and/or related to his work as a photographer during service.

The April 2010 VA examination and opinion and February 2011 addendum are inadequate for adjudication purposes inasmuch as they appear to be based on a cursory and inaccurate review of the claims file.  See Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  In addition, no VA examiner has had an opportunity to consider the favorable May 2014 private medical opinion.  Accordingly, the prudent and thorough course of action is to remand the claims and request that the VA examiner conduct a complete and thorough review of the claims file, including any and all additional pertinent records, and then provide an opinion as to whether the Veteran has any diabetes mellitus, hypertension, a skin rash, and a respiratory disability that are related to his service

Finally, a review of the record reflects treatment records from Kaiser Permanente dated only through June 2006.  In May 2014, the Veteran testified that he recently began treating with a physician associated with Blue Cross/Blue Shield in January 2014.  Accordingly, any private treatment records dated since June 2006 from Kaiser Permanente and since January 2014 from Blue Cross/Blue Shield should be obtained and associated with the claims file. 



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treatment records from Blue Cross/Blue Shield and from Kaiser Permanente dated since June 2006.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

Also advise the Veteran that in his opinion in support of the Veteran's claims, Dr. M.C.S. opined that it was "highly probable" that the Veteran's claimed disabilities were directly connected and/or related to his work as a photographer in the military, as opposed to the "at least as likely as not" standard (50 percent or more probability) that applies in the majority of VA benefit claims.  Therefore, while this case is in remand status, the Veteran should consider contacting Dr. M.C.S. and requesting that he additionally opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed disabilities are directly connected and/or related to the Veteran's work in the military as a photographer.

2.  On completion of the above, schedule an appropriate VA examination by an examiner other than the April 2010 VA examiner to determine the nature and etiology of the Veteran's diabetes mellitus, type II; hypertension; skin rash; and respiratory disorder.  All indicated studies and tests should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose any diabetes mellitus

Is it at least as likely as not (50 percent or more probability) that the Veteran's diabetes mellitus had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty, including exposure to photochemicals?  

(b) Diagnose any hypertension

Is it at least as likely as not (50 percent or more probability) that the Veteran's hypertension had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty, including exposure to photochemicals?

(c) Diagnose any skin rash

Is it at least as likely as not (50 percent or more probability) that the Veteran's skin rash, diagnosed at any time during the appeal period, had its onset in or is etiologically-related to the Veteran's active duty service, including exposure to photochemicals?

(d) Diagnose any respiratory disorder

Please state whether the disorder clearly and unmistakably preexisted the Veteran's entrance into military service (i.e. whether it is undebatable that the disability preexisted service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include exposure to photochemicals.

If the examiner determines that the claimed respiratory disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted) he or she should opine whether it is as least likely as not (a 50 percent probability or greater) that any respiratory disorder had its onset in service or is otherwise casually related to in-service exposure to photochemicals.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions that prolonged chemical exposure may cause liver damage, which in turn may cause diabetes mellitus, type II and hypertension.  Discussion of the cited medical studies, articles, and OSHA guidelines for handling photochemicals would be helpful.  Other evidence in the record such as the July 2009 DRO Conference report, May 2014 hearing transcripts, his private treatment records, the April 2010 VA examination and opinion and February 2011 addendum, and the May 2014 private medical opinion must also be considered.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, which should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issues in March 2011, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


